DETAILED ACTION
Status of Claims
This Office Action is in response to Restriction Election on 11/12/2020.
Claims 1-20 are pending of which claims 8-20 are withdrawn from consideration.
Claims 1-7 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I of claims 1-7 in the reply filed on 11/12/2020 is acknowledged.  The traversal is on the grounds that a search and examination of these suggested groups are sufficiently similar to make it possible to examine those claims without serious burden.  This is not found persuasive because claims 1-7 are drawn to redemption, classified in CPC G06Q 30/0233 and claims 8-20, drawn to biometrics for verifying identity, classified in CPC H04L 63/0861.  These subcombinations are usable together in a single combination.  However, the subcombinations are usable separately as subcombination I has separate utility such as user indicating to a user device to redeem a biometric token.  Subcombination II have separate utility such as a method of a user device presenting a biometric token to a verifying node of a blockchain network.  Therefore, there would be a serious search and examination burden if restriction were not required.  The requirement is still deemed proper and is therefore made FINAL.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/12/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis
In the instant case, claims 1-7 are directed to a system (Machine).  Therefore, these claims fall within the four statutory categories of invention.
The claim recites user data management for transaction, which is an abstract idea.  Specifically, the claims recite "receive a first biometric sample from the user; extract a biometric template from the first biometric sample; distribute an issuetoken proposal based on the biometric template, generate and distribute a biometric token to the user; in response to the user indicates to the user to redeem the biometric token, configured to, receive the biometric token from the user, validate the biometric token; receive a second biometric sample from the user; distribute a redeemtoken proposal to commit a transaction corresponding to the biometric token and invalidate the biometric token.", which is grouped within the “Certain Methods of Organizing Human Activity/Mathematical Concept” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as commercial interaction/managing relationships (See 2019 Revised Patent Subject butter and then add the Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as “a system, comprising: a user device, comprising one or more biometric sensors; and a permissioned blockchain network, comprising: an issuing node and a verifying node,” merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the “a system, comprising: a user device, comprising one or more biometric sensors; and a permissioned blockchain network, comprising: an issuing node and a verifying node,” performs the steps or functions of "receive a first biometric sample from the user; extract a biometric template from the first biometric sample; distribute an issuetoken proposal based on the biometric template, generate and distribute a biometric token to the user; in response to the user indicates to the user to redeem the biometric token, configured to, receive the biometric token from the user, validate the biometric token; receive a second biometric sample from the user; distribute a redeemtoken proposal to commit a transaction corresponding to the biometric token and invalidate the biometric token.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological encrypt the biometric template,” and “based on the encrypted biometric template” also does not improve a computer as it represents the mere performance of a mathematical calculation by a computer.  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using “a system, comprising: a user device, comprising one or more biometric sensors; and a permissioned blockchain network, comprising: an issuing node and a verifying node,” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of user data management for transaction.  As discussed above, taking the claim elements separately, the “a system, comprising: a user device, comprising one or more biometric sensors; and a permissioned blockchain network, comprising: an issuing node and a verifying node,” performs the steps or functions of " receive a first biometric sample from the user; extract a biometric template from the first biometric sample; distribute an issuetoken proposal based on the biometric template, generate and distribute a biometric token to the user; in response to the user indicates to the user to redeem the biometric token, configured to, receive the biometric token from the user, validate the biometric token; receive a second biometric sample from the user; distribute a redeemtoken proposal to commit a transaction corresponding to the biometric token and invalidate the biometric token."  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of registration/subscription/account signup.  Additionally, the additional element of “encrypt the biometric template,” and “based on the encrypted biometric template” also does not improve a computer as it represents the mere performance of a mathematical calculation by a computer.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-7 further describe the abstract idea of user data management for transaction.  The dependent claims do not include additional elements that integrate the abstract 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “an issuing node configured to…,” “a verifying node…configured to…” and “the blockchain network configured to…” in Claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Although the specification describes,
“FIG. 7 is not intended to suggest any limitation as to the scope of use or functionality of embodiments of the application described herein. Regardless, the computing node 700 is capable of being implemented and/or performing any of the functionality set forth hereinabove.
In computing node 700 there is a computer system/server 702, which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 702 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like.” (PGPub Pars. 75-76)
The specification does not describe the algorithm for performing the recited function.  Because these limitations invoke 112(f), the specification must clearly link the recited functions to the corresponding structure.  For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions. This requirement is described in the notice issued in the Federal Register on March 8, 2011 (http://www.uspto.gov/web/offices/com/sol/og/2011/week10/TOC.htm#ref15).
Specifically, the notice states:
3. Computer-Implemented Means-Plus-Function Limitations: For a computer-implemented means-plus-function claim limitation invoking §112, ¶6, the corresponding structure is required to be more than simply a general purpose computer or microprocessor.96 To claim a means for performing a particular computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming.97
The structure corresponding to a §112, ¶6 claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.98 The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm.99
The notice further states:
A rejection under §112, ¶2 is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor.103 For example, mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming,104 or simply reciting "software" without providing detail about the means to accomplish the software function,105 would not be an adequate disclosure of the corresponding structure to satisfy the requirements of §112, ¶2. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function.106
Here, the specification does not recite that the “node” is associated with any computer, microprocessor, or other structure, where the computer performs the algorithms necessary to carry out the functions of receive input nor receiving authenticated digital confirmation.  The terms “node” is non-structural terms (See 35 USC §112 Supplementary Examination Guidelines, slide 40, 4/8/2011, available at: 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites “in response to the user indicates to the user device to redeem the biometric token.”  The claim is unclear to one of ordinary skill because the claim do not provide a user indicating to redeem the biometric token to the user in any of the preceding limitations.  Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 2-7 are also rejected as each depend on claim 1.
Claim 7 is also rejected based on the same rational as it recites similar language without any of the claims providing a desire or need to cancel the transaction being received by the verifying node.
Claims 2-7 are also rejected as each depend on claim 1.
Claim 4 recites “verifies a hash of the encrypted biometric template is the same as a hash stored in the blockchain network.”  The claim is unclear to one of ordinary skill because the claim do not provide hashing of the encrypted biometric templet nor storing of a hash in the blockchain network.  Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 5-6 are also rejected as each depend on claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069.  The examiner can normally be reached on M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685